The question whether Mr. Angell was the tenant, or the servant, of his wife, was a question of fact; and on that question there was no presumption of law transferring the burden of proof from the state to the defendant. If the contrary rule is laid down in Albin v. Lord, 39 N.H. 196, 205, it cannot be sustained. Bickford v. Dane, 58 N.H. 185; Noyes v. Hemphill,58 N.H. 536; State v. Hodge, 50. N.H. 510; Savings-Bank v. Getchell, ante, 281.
Verdict set aside.
STANLEY, J., did not sit: the others concurred. *Page 452